RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 20-October-2020 with respect to application 16/393,962 filed 25-April-2019.  
Applicant has amended claim 1, cancelled claim 2 and has added new claim 10.
Claims 1 and 3-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), 35 USC §365(a)-(c), and 35 USC §371(c), which papers have been placed of record in the file. 
The present application, filed on 25-April-2019, claims priority from German patent application # DE10-2016-120457, filed 26-October-2016, for which priority documents have been placed in the file.
The present application is a national stage entry of WIPO/PCT application # PCT/EP2017/076194, filed 13-October-2017.
The present application is therefore accorded a prima facie effective filing date of 26-October-2016.


Claim Objections
Objection is made to claim 10 because of the following informalities
Claim 10 ends with two periods.  
Appropriate correction is required.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 9 are rejected under 35 USC §103 as unpatentable over Tsuchikawa et al. (United States Patent Application Publication # US 2016/0297262 A1), hereinafter Tsuchikawa.
Consider claim 1:    A method for assigning a tire pressure monitoring unit, which is mounted on a wheel of a vehicle and comprises at least one pressure sensor and at least one acceleration sensor, to a wheel position of the vehicle, Tsuchikawa discloses a tire position determination system and method of operation, the tires mounted on four wheels of a vehicle, each tire equipped with a tire pressure transmitter (3) (monitor), the tire pressure transmitter comprising at least a pressure detector (7) and a gravity detector (9), and that the gravity detector may be an acceleration sensor; the tire pressure transmitters in wireless communication with a vehicle TPMS receiver (12) comprising a tire pressure monitoring ECU (13) [Title; Abstract; Fig. 1; Para. 0006; 0020-0021; claim 1]; the method comprising the steps of:
determining pressure and acceleration data from measurements of the at least one pressure sensor and the at least one acceleration sensor; detecting pressure and gravity on a periodic basis under control of each tire pressure 
transmitting wirelessly the pressure data and information derived from the acceleration data in a data telegram together with a characteristic identifier of the tire pressure monitoring unit; periodic wireless transmission from each of the tire monitor transmitters to the vehicle TPMS receiver and ECU, of a tire pressure signal Stp (with tire ID) for each tire, and second signal (Spi that includes a tire ID and specific position information (Dtm) based on the plurality of gravity measurements over a sampling interval time (Tb) [Fig. 1-4; Para. 0023, 0026, 0028-0031];
acquiring information concerning the reliability of the information derived from the acceleration data in the tire pressure monitoring unit on the basis of the measurements; each tire monitoring transmitter determines the sampling interval time (Tb) (information concerning information reliability) based on a preliminary gravity sampling process [Fig. 4; Para. 0040];
transmitting this information concerning the reliability of the information derived from the acceleration data with the data telegram; each tire monitoring transmitter communicating the respective sampling interval value as part of the Spi message [Fig. 3-4; Para. 0043, 0050];
considering a plurality of data telegrams by a central evaluation unit, taking account of data from ABS sensors; the vehicle TPMS receiver and ECU tm position measurements (derived from gravity sensor measurements), collected over the sampling interval (exemplary eight) with axle (18) rotation information (Dc) from each four axle rotation detectors (22) associated with the four wheels, and which may be part or the vehicle ABS system to compare Dtm values with Dc values [Fig. 1, 5-6; Para. 0025, 0032-0033, 0044-0045]; and
assigning the individual tire pressure monitoring units to the wheel positions of the vehicle, wherein in this assignment, the position determining unit (23) assigns tire positions based on a determination on whether a respective tire is sufficiently synchronized with a subject axle [Fig. 6-7; Para. 0045-0046], data telegrams in which the reliability of the information derived from the acceleration data is higher receive a greater weighting and data telegrams in which the reliability of the information derived from the acceleration data is smaller are taken into account with a smaller weighting; and particularly that,  as a function of Tb and Tsh in comparison to a predetermined threshold, the validity determining unit (25) evaluates each sample and determines it to be valid or not (high vs low reliability) and that the position determination is made on a weighted average of the samples, the valid samples given a higher weight [Fig. 1, 8-9; Para. 0050-0055]; 
wherein the data telegrams receive a weighting in the evaluation with is proportional to the reliability of the information derived from the acceleration data. Tsuchikawa discloses embodiments in which the position determination 
Tsuchikawa discloses first periodic wireless messages comprising pressure measurements and tire ID information (Stp) and second periodic wireless messages comprising gravity and position related data with the tire ID information (Spi), and does not explicitly disclose that the first and second messages to be communicated as a single (periodic) message, but this would have been obvious to one of ordinary skill in the art at the time of the invention as an obvious variant since the information source for both the first and second information is the tire pressure transmitter (using the same transmitter and antenna) and the destination is the TPMS receiver and ECU using the same receiver and antenna), and it would be obvious to do so in order to avoid the need to distinguish between two message types, or to send data common to each message in a duplicative manner.
Consider claim 3 and as applied to claim 1:    The method according to claim 1, 
wherein a rotation angle position of the wheel for a set-point start of transmission is defined and the transmission of the data telegram is started at a point in time at which the wheel is located according to the acceleration data in the rotation angle position for the set-point start of transmission, Tsuchikawa discloses communication of the Spi signal from a tire monitoring transmitter in accordance with detection of a particular position (exemplary peak position) as detected by a specific position detector unit (19), the determination made based on gravitational sensor information [Fig. 1, 2, 3A; Para. 0028 (also 0026-0027)];
wherein the information concerning the reliability of the information derived from the acceleration data indicates an interval around the rotation angle position for the set-point start of transmission, in which interval the wheel was located when the transmission of the data telegram was started; the reliability data based in part on the duration of a sampling interval time (Tb) determined such that a predetermined sampling frequency (N) (number of samples per rotation) and derived from a time Tsb (axle rotation cycle time) calculated from adjacent peaks determined by the tire pressure monitoring transmitter during a preliminary gravity sampling period, and where a reliability/accuracy determination is made based on a difference in time (interval) between a measured peak and an expected peak (according to Tb and Tsb) obtained during the actual gravity sampling period) [Fig. 3B, 4, 8; Para. 0030-0031, 0039-0042, 0050-0052].
Consider claim 4 and as applied to claim 3:    The method according to claim 3, 
wherein it is determined for each wheel from data from ABS sensors in which rotation angle position it was located when the transmission of the data telegram was started, and the deviation of this ascertained rotation angle position from the rotation angle position for the set-point start of transmission is calculated for each wheel, Tsuchikawa discloses that axel rotation information (Dc) is obtained by the position determination unit (23) from detectors (22) preferred to be ABS sensors is compared with Dtw position information obtained (received from a tire monitoring transmitter) during a sampling interval (Tb) [Fig. 1, 5-6; Para. 0032-0034, 0041-0045],
 wherein a weighted mean value of the deviations is calculated for each wheel from a series of data telegrams, which each contain the same characteristic identifier, and the tire pressure monitoring unit of the respective characteristic identifier is assigned to the wheel for which the weighted mean value of the deviations is the smallest, [Fig. 8; Para. 0053-0054]
wherein, in the calculation of the weighted mean value, deviations which have been calculated for the data telegrams for which the reliability of the information derived from the acceleration sensors is higher receive a greater weighting, and data telegrams in which the reliability of the information derived from the acceleration data is smaller are taken into account with a smaller weighting, [Fig. 8; Para. 0054-0055]
Consider claim 9 and as applied to claim 1:    A system for tire pressure monitoring with tire pressure monitoring units, which operates according to the method of claim 1, wherein the central evaluation unit, which receives and evaluates data telegrams transmitted by the tire pressure monitoring units, evaluates the information derived from the acceleration data contained in the data telegram taking account of the information concerning the reliability of this information derived from the acceleration data as well as other data which are supplied by ABS sensors. Tsuchikawa discloses that the TPMS receiver (12) and tire pressure monitoring ECU (13) (central evaluation unit) comprises a position determining unit (23) and a validity determination unit (25), and that these units evaluate specific position information values (Dtm), derived from gravity sensor measurements, transmitted from each tire monitor transmitter, with axle rotation data (Dc) (pulse count values) received from ABS sensors (22) [Fig. 3, 5-6; Para. 0043-0045], and that an accuracy (reliability) determination of the information is made based on information (Tb) values received from the tire monitoring transmitter, and that the accuracy assessment is used to weight the distribution of data samples in order to determine and assign a tire position [Fig. 7, 9; Para. 0051-0055].

Claims 5-7 are rejected under 35 USC §103 as unpatentable over Tsuchikawa et al. (United States Patent Application Publication # US 2016/0297262 A1), hereinafter Tsuchikawa, in view of Geisler et al. (United States Patent Application Publication # US 2011/0082663 A1), hereinafter Geisler.
Consider claim 5 and as applied to claim 1:    The method according to claim 1, wherein the acceleration data from the acceleration measurements of a first acceleration sensor, which is sensitive for accelerations in a first direction, and acceleration measurements of a second acceleration sensor, which is sensitive for accelerations in a second direction at right angles in the first direction, are obtained.

Geisler discloses an analogous method for ascertaining a rotational direction of a rotating body, and a wheel sensor device using the method [Title; Abstract; Fig. 1; Para. 0010-0012] and in particular the use of a biaxial sensor, or two acceleration sensors placed in different directions (exemplary tangential and radial (right angle orientations)) such that outputs are shifted by 90 degrees, and that from a plurality of measurements from these sensors, a rotation direction and speed may be determined [Fig. 1; Para. 0016-0017, 0031-0033 (also Fig. 2-3; Para. 0034-0040)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a second acceleration sensor on a wheel mounted tire pressure monitor, the second sensor mounted in a right angle orientation to the first, as taught by Geisler and applied to a tire position determination system and method of operation as taught by Tsuchikawa where the use of dual sensors allows both the rotational speed and direction to be determined, as well as the measurements of direction and speed checked for plausibility .
Consider claim 6 and as applied to claim 5:    The method according to claim 5, wherein the information derived from the acceleration data indicates the direction of rotation. Geisler discloses the use of two orthogonally mounted acceleration supra for intervening claim 5.
Consider claim 7 and as applied to claim 6:    The method according to claim 6, wherein the information concerning the reliability of the information derived from the acceleration data correlates with the probability that the direction of rotation transmitted by the tire pressure monitoring unit is correct. Geisler discloses the use of two orthogonally mounted acceleration sensors, whereby the measurements from the sensors may be used to determine both the direction and speed of an associated wheel, and to assess the determined direction for validity and plausibility [Fig. 1-3; Para. 0034-0040].  See also the citations and analysis presented supra for intervening claim 5.

Claim 8 is rejected under 35 USC §103 as unpatentable over Tsuchikawa et al. (United States Patent Application Publication # US 2016/0297262 A1), hereinafter Tsuchikawa, in view of Mori et al. (United States Patent Application Publication # US 2015/0191056 A1), hereinafter Mori, and Araki et al. (United States Patent Application Publication # US 2011/0246101 A1), hereinafter Araki.
Consider claim 8 and as applied to claim 1:    The method according to claim 1, wherein the information concerning the reliability of the information derived from the acceleration data is contained in the data telegram as a flag.
b) parameter, related to inconsistent and variable information due to a rough road for example, The sensing information communicated in a Spi message along with ID and specific position information (Dtw), and where the sensing information parameter is used for an information validity determination [Para. 0043, 0058]. Tsuchikawa does not specifically disclose that validity is determined by the tire pressure transmitter and communicated as a flag.
Mori, however, discloses an analogous wheel position detection apparatus and method [Title; Abstract; Fig. 1-4; Para. 0010-0012], and in particular that angular accuracy information indicative of a road surface condition is specifically included as a field in a transmitted frame by a tire monitor [Fig. 12; Para. 0087], and
Araki discloses an analogous tie condition monitoring method and system [Title; Abstract; Fig. 1; Para. 0008-0009] and particularly that a flag is transmitted with data from a tire monitor unit, the flag indicative of the data accuracy, based at least in part on whether data change form one measurement to another is greater than a predetermined threshold [Fig 2-1; Para. 0016, 0032].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to make a determination of acceleration data validity, due to an exemplary determined rough road by each transmitter monitor and to send data indicating this determination as a field in a data message to a central vehicle control unit as taught by Mori, and where the 

Claim 10 is rejected under 35 USC §103 as unpatentable over Tsuchikawa et al. (United States Patent Application Publication # US 2016/0297262 A1), hereinafter Tsuchikawa, in view of XXX.
Consider claim 10:  A method for assigning a tire pressure monitoring unit, which is mounted on a wheel of a vehicle and comprises at least one pressure sensor and at least one acceleration sensor, to a wheel position of the vehicle, Tsuchikawa discloses a tire position determination system (3) and method of operation, the tires mounted on four wheels of a vehicle, each tire equipped with a tire pressure transmitter (4) (monitor), the tire pressure transmitter comprising at least a pressure detector (7) and a gravity detector (9), and that the gravity detector may be an acceleration sensor; the tire pressure transmitters in wireless communication with a vehicle TPMS receiver (12) comprising a tire pressure monitoring ECU (13) [Title; Abstract; Fig. 1; Para. 0006; 0020-0022; claim 1]; the method comprising the steps of:
determining pressure and acceleration data from measurements of the at least one pressure sensor and the at least one acceleration sensor; detecting 
transmitting wirelessly the pressure data and information derived from the acceleration data in a data telegram together with a characteristic identifier of the tire pressure monitoring unit; periodic wireless transmission from each of the tire monitor transmitters to the vehicle TPMS receiver and ECU, of a tire pressure signal Stp (with tire ID) for each tire, and second signal (Spi that includes a tire ID and specific position information (Dtm) based on the plurality of gravity measurements over a sampling interval time (Tb) [Fig. 1-4; Para. 0023, 0026, 0028-0031];
acquiring information concerning the reliability of the information derived from the acceleration data in the tire pressure monitoring unit on the basis of the measurements; each tire monitoring transmitter determines the sampling interval time (Tb) (information concerning information reliability where a factor Tsh/Tb is used to assess accuracy/reliability) based on a preliminary gravity sampling process [Fig. 3b, 4; Para. 0036, 0040];
transmitting this information concerning the reliability of the information derived from the acceleration data with the data telegram; each tire monitoring transmitter communicating the respective sampling interval value as part of the Spi message [Fig. 3-4; Para. 0043, 0050];
considering a plurality of data telegrams by a central evaluation unit, taking account of data from ABS sensors; the vehicle TPMS receiver and ECU comprising a validity determining unit (25) and position determining unit (23), compares a plurality of Dtm position measurements (derived from gravity sensor measurements), collected over the sampling interval (exemplary eight) with axle (18) rotation information (Dc) from each four axle rotation detectors (22) associated with the four wheels, and which may be part or the vehicle ABS system to compare Dtm values with Dc values [Fig. 1, 5-6; Para. 0025, 0032-0033, 0044-0045]; and
assigning the individual tire pressure monitoring units to the wheel positions of the vehicle, wherein in this assignment, the position determining unit (23) assigns tire positions based on a determination on whether a respective tire is sufficiently synchronized with a subject axle [Fig. 6-7; Para. 0045-0046], data telegrams in which the reliability of the information derived from the acceleration data is higher receive a greater weighting and data telegrams in which the reliability of the information derived from the acceleration data is smaller are taken into account with a smaller weighting; and particularly that,  as a function of Tb and Tsh in comparison to a predetermined threshold, the validity determining unit (25) evaluates each sample and determines it to be valid or not (high vs low reliability) and that the position determination is made on a weighted average of the samples, the valid samples given a higher weight [Fig. 1, 8-9; Para. 0050-0055];
wherein a rotation angle position of the wheel for a set-point start of transmission is defined and the transmission of the data telegram is started at a point in time at which the wheel is located according to the acceleration data in the rotation angle position for the set-point start of transmission, Tsuchikawa discloses communication of the Spi signal from a tire monitoring transmitter in accordance with detection of a particular position (exemplary peak position) as detected by a specific position detector unit (19), the determination made based on gravitational sensor information [Fig. 1, 2, 3A; Para. 0028 (also 0026-0027)];
wherein the information concerning the reliability of the information derived from the acceleration data indicates an interval around the rotation angle position for the set-point start of transmission, in which interval the wheel was located when the transmission of the data telegram was started; the reliability data based in part on the duration of a sampling interval time (Tb) determined such that a predetermined sampling frequency (N) (number of samples per rotation) and derived from a time Tsb (axle rotation cycle time) calculated from adjacent peaks determined by the tire pressure monitoring transmitter during a preliminary gravity sampling period, and where a reliability/accuracy determination is made based on a difference in time (interval) between a measured peak and an expected peak (according to Tb and Tsb) obtained during the actual gravity sampling period) [Fig. 3B, 4, 8; Para. 0030-0031, 0039-0042, 0050-0052].
tp) and second periodic wireless messages comprising gravity and position related data with the tire ID information (Spi), and does not explicitly disclose that the first and second messages to be communicated as a single (periodic) message, but this would have been obvious to one of ordinary skill in the art at the time of the invention as an obvious variant since the information source for both the first and second information is the tire pressure transmitter (using the same transmitter and antenna) and the destination is the TPMS receiver and ECU using the same receiver and antenna), and it would be obvious to do so in order to avoid the need to distinguish between two message types, or to send data common to each message in a duplicative manner.

Allowable Subject Matter
The following claim 10, further incorporating the subject matter of claims 5 and 8, drafted by the Examiner and considered to distinguish patentably over the art of record in this application is presented to applicant for consideration: 
Proposed claim 10:  A method for assigning a tire pressure monitoring unit, which is mounted on a wheel of a vehicle and comprises at least one pressure sensor, a first acceleration sensor sensitive for accelerations in a first direction, and a second acceleration sensor sensitive for accelerations in a second direction at right angles in the first direction, 
first and second acceleration sensors;
transmitting wirelessly the pressure data and information derived from the acceleration data in a data telegram together with a characteristic identifier of the tire pressure monitoring unit;
acquiring information concerning the reliability of the information derived from the acceleration data in the tire pressure monitoring unit on the basis of the measurements;
transmitting this information concerning the reliability of the information derived from the acceleration data as a flag with the data telegram;
considering a plurality of data telegrams by a central evaluation unit, taking account of data from ABS sensors; and
assigning the individual tire pressure monitoring units to the wheel positions of the vehicle, wherein in this assignment, data telegrams in which the reliability of the information derived from the acceleration data is higher receive a greater weighting and data telegrams in which the reliability of the information derived from the acceleration data is smaller are taken into account with a smaller weighting;
wherein a rotation angle position of the wheel for a set-point start of transmission is defined and the transmission of the data telegram is started at a point in time at which the wheel is located according to the acceleration data in the rotation angle position for the set-point start of transmission, 


Response to Arguments
Applicant’s arguments filed on 20-October-2020 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1-4 and 9 under 35 USC §103 as unpatentable over Tsuchikawa (US 2016/0297262 A1) [Remarks: page 6-7]:
Regarding independent claim 1: Applicant has incorporated the subject matter of claim 2 (now cancelled) into claim 1, and makes two arguments with respect to the amended claim:
The first argument, in summary, is that the inventive method calls for information concerning reliability is determined in the tire pressure monitoring unit itself and added to a data telegram and transmitted to a central evaluation unit, whereas Tsuchikawa teaches that a position determination unit (23) (part of central unit) determines reliability an weighting.  This argument is not persuasive because Tsuchikawa teaches that reliability is determined based on gravity sampling and axle rotation (Dc) obtained from the individual tire monitors [Para. 0051]. Therefore the axle rotation and gravity samples [added to and] transmitted by the individual tire monitor is, in fact “information concerning reliability”. The 
The second argument is that whereas Tsuchikawa teaches a high weighting coefficient for information deemed satisfactory (accuracy/reliability) and a low weighting coefficient applied to low accuracy data, that this does not constitute weighting proportional to reliability as claimed, because Tsuchikawa also recites “Further, the axle rotation information Dc may be used as correct data when the accuracy of the gravity sampling is determined to be satisfactory, and the axle rotation information Dc may not be used as incorrect data when the accuracy of gravity sampling is determined to be low”. [Para 0054] This argument is not persuasive because Tsuchikawa specifically and explicitly discloses a weighting coefficient proportional to accuracy (high value for satisfactorily accurate and low value for low accuracy). The argument that data deemed incorrect may be disregarded (essentially given a zero weight) is also unpersuasive; the claim does not require a specific linear proportionality, and zero is a low weighting coefficient.  The disregarding of incorrect values, is presented as a disclosed variant or embodiment rather than a required weighting.
The rejection of amended claim 1 under 35 USC §103 over Tsuchikawa is therefore maintained.
Regarding claim 2: Arguments regarding this claim are moot, the claim has been cancelled by the Applicant.
Regarding claims 3, 4 and 9: No specific or additional arguments have been presented with respect to these claims, and allowability is asserted based on the alleged allowability of base claim 1. The rejection of these claims under 35 USC §103 over Tsuchikawa is maintained based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 5-7 under 35 USC §103 as unpatentable over Tsuchikawa and Geisler (US 2011/0082663 A1) [Remarks: page 6-7]: No specific or additional arguments have been presented with respect to these claims, and allowability is asserted based on the alleged allowability of base claim 1. The rejection of these claims under 35 USC §103 over Tsuchikawa and Geisler is maintained based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claim 8 under 35 USC §103 as unpatentable over Tsuchikawa, Mori (US 2015/0191056 A1) and Araki (US 2011/0246101) [Remarks: page 6-7]: No specific or additional arguments have been presented with respect to this claim, and allowability is asserted based on the alleged allowability of base claim 1. The rejection of this claim under 35 USC §103 over Tsuchikawa, Mori and Araki is maintained based on the continued rejection of 
Consider Applicant’s remarks with respect to new claim 10 [Remarks: page 7]: Applicant’s remarks are considered, but are moot. This claim has not been previously examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684